BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Equity Dividend V.I. Fund (the Fund) Supplement dated September 15, 2011 to the Statement of Additional Information dated May 1, 2011 Effective immediately, the following changes are made to the Funds Statement of Additional Information: The subsection entitled Portfolio Manager Information - Other Funds and Accounts Managed is revised to add the following information with respect to the Fund as of August 31, 2011: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Registered Other Accounts Other Other Pooled Investment Companies Investment Vehicles Other Accounts David J. Cassese 9 2 4 0 0 0 $16.5 Billion $129.5 Million $380.8 Million $0 $0 $0 The subsection entitled Portfolio Manager Compensation Overview  Discretionary Incentive Compensation is revised to add the following information with respect to the Fund as of August 31, 2011: Portfolio Manager Funds Managed Benchmarks Applicable to Each Manager David J. Cassese BlackRock Equity Dividend V.I. Fund Lipper Equity Income Funds classification Shareholders should retain this Supplement for future reference. Code# SAI-VAR-EQ-0911SUP
